

111 HR 4231 IH: Proven Forest Management Act of 2021
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4231IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. McClintock (for himself, Mr. LaMalfa, Ms. Herrell, Ms. Cheney, and Mr. Stauber) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary concerned to coordinate with impacted parties when conducting a forest management activity, and for other purposes.1.Short titleThis Act may be cited as the Proven Forest Management Act of 2021.2.Forest management activities for National Forest System land(a)CoordinationIn conducting a forest management activity on National Forest System land, the Secretary concerned shall, as appropriate, coordinate with impacted parties to increase efficiency and maximize the compatibility of management practices across National Forest System land.(b)Forest management activities(1)In generalExcept as provided in paragraph (2), in conducting a forest management activity on National Forest System land, the Secretary concerned shall conduct such activity in a manner that attains multiple ecosystem benefits, including—(A)reducing forest fuels;(B)maintaining biological diversity;(C)improving wetland and water quality, including in Stream Environment Zones; and(D)increasing resilience to changing water temperature and precipitation.(2)Exception for costParagraph (1) shall not apply if the Secretary concerned determines that the costs associated with attaining multiple ecosystem benefits are excessive.(c)Ground disturbanceConsistent with applicable Federal law and the forest plan developed for the relevant National Forest System land, the Secretary concerned shall—(1)establish any post-program ground condition criteria for a ground disturbance caused by a forest management activity required by such plan; and(2)provide for monitoring to ascertain the attainment of relevant post-program conditions.(d)Availability of categorical exclusion for certain forest management activitiesA forest management activity conducted on National Forest System land for the purpose of reducing forest fuels is categorically excluded from the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the forest management activity—(1)notwithstanding section 423 of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2009 (division E of Public Law 111–8; 123 Stat. 748), does not exceed 10,000 acres, including not more than 3,000 acres of mechanical thinning;(2)is developed—(A)in coordination with impacted parties, specifically including representatives of local governments, such as county supervisors or county commissioners; and(B)in consultation with other interested entities; and(3)is consistent with the forest plan developed for the relevant National Forest System land.(e)Cooperative AuthoritiesThe Secretary concerned, in conjunction with land adjustment programs, may enter into contracts and cooperative agreements with a qualified entity to provide for fuel reduction, erosion control, reforestation, Stream Environment Zone restoration, and similar management activities on Federal land and non-Federal land within the programs.(f)DefinitionsIn this section:(1)Interested entitiesThe term interested entities includes—(A)the Administrator of the National Oceanic and Atmospheric Administration;(B)State, local, and Tribal governments;(C)local fire departments; and(D)other relevant volunteer groups.(2)Forest management activityThe term “forest management activity” means a project or activity carried out by the Secretary concerned on National Forest System land and consistent with the forest plan covering such land.(3)National forest systemThe term “National Forest System” has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(4)Public landsThe term “public lands” has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands.(5)Secretary ConcernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to National Forest System land; and(B)the Secretary of the Interior, with respect to public lands.(6)Stream Environment ZoneThe term Stream Environment Zone means an area that generally owes the biological and physical characteristics of the area to the presence of surface water or groundwater.